UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1897



SAMUEL SHIPKOVITZ,

                                            Plaintiff - Appellant,

          and


STEPHEN C. CROSSAN; ANTHONY SABO,

                                                       Plaintiffs,

          versus


SHARITA HUGHES; S. KEITH GRIERSON; RON CARLEE,
County of Arlington Manager; DANA WILSON;
RICHARD FREEMAN; LOUISE M. DIMATTEO,

                                           Defendants - Appellees,

          and


ARLINGTON COUNTY, Manager; ROBERT SPECK; CHAS.
E. SMITH MANAGEMENT, INCORPORATED; PHILIP
ALMEIDA;   BLACK    ICE   SECURITY    SERVICES,
INCORPORATED;    JOHN    DOE-I,    Black    Ice
employee-alleged guard; WATERFORD HOUSE UNIT
OWNERS ASSOCIATION, a/k/a Waterford House
Condominium Association,

                                                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-01219-CMH)
Submitted:   September 24, 2007           Decided:   October 11, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Shipkovitz, Appellant Pro Se. Louise Marie DiMatteo, COUNTY
ATTORNEY’S OFFICE, Arlington, Virginia; Michael Joseph Holleran,
Yama Anthony Shansab, WALTON & ADAMS, PC, Reston, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  - 2 -
PER CURIAM:

               Samuel Shipkovitz appeals a district court order granting

an Appellee’s motion to dismiss and a district court order granting

summary judgment to the remaining Appellees and closing the case.

We have reviewed the record and the district court’s orders and

affirm    for    the    reasons   cited   by    the   district    court.        See

Shipkovitz v. Arlington County, No. 1:05-cv-01219-CMH (E.D. Va.

filed May 12, 2006, entered May 17, 2006; filed June 22, 2006,

entered June 26, 2006). We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented      in   the

materials      before    the   court   and     argument   would   not   aid     the

decisional process.



                                                                        AFFIRMED




                                       - 3 -